DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11-13, 16-23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite:
 “controlling dosage of the further food component to a cooking chamber, via a controllable opening in the cooking apparatus, during the preparation of the food product as a function of user preference input information, wherein the user preference input information comprises a first cooking process characteristic related to at least one of presence and concentration of side products”. 

The application does not disclose these various limitations as a single concept. The application does not disclose inputting a “user preference” to control dosage of a further food component. The application does not disclose the “user preference input information” including a “first cooking process characteristic”. The application does not disclose the “first cooking process characteristic” related to the presence and concentration of side products. The application does not disclose a “first cooking process characteristic” at all.

Paragraph 0020 of PGPub US 2016/0295640A1 states: 
“For instance, the user preference input information may include one or more of a food product characteristic, a cooking process start, a cooking process time, a food component characteristic, and (optionally) a further cooking process characteristic. The further cooking process parameter may for instance include one or more of type of water (hard, soft, etc.), type of cooking liquid, type of baking or frying aid such as fat or oil, etc.”. 

Paragraph 0021 states: 
“A cooking process characteristic may include one or more of time, temperature, pressure, etc.”

Paragraph 0021 also states:
“An optional further cooking process characteristic may relate to one or more of pH, conductivity, presence and/or concentration of side products such as C, CO.sub.2, hydrocarbons, etc.”

It also is noted that claim 6 has been amended to recite:
6. (Currently amended) The method according to claim 5, wherein the user preference input information includes one or more of: a food product characteristic, a cooking process start, a cooking process time, a food component characteristic, and [a further] the first cooking process characteristic.

Applicant appears to be attempting to equate the terms “further cooking process characteristic” and “cooking process characteristic”. However, they are clearly different terms as used in the application and have different meanings which cannot be interchanged.

Also, claim 8 recites a “second cooking process characteristic”. The application does not disclose a “second cooking process characteristic”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 11-13, 16-23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite:
 “controlling dosage of the further food component to a cooking chamber, via a controllable opening in the cooking apparatus, during the preparation of the food product as a function of user preference input information, wherein the user preference input information comprises a first cooking process characteristic related to at least one of presence and concentration of side products”. 
Claim 25 recites: 
“The method according to claim 1, wherein the side products comprise at least one of:
C, CO2, and hydrocarbons.”

	It is not clear what the phrase “a first cooking process characteristic related to at least one of presence and concentration of side products” means. It is not clear what values are being input by the user. It is not clear if the user must input a value such as time, temperature, or pressure; or whether the user must input a value for the concentration/presence of C/CO2/hydrocarbon. It is not clear how any of these input values would control the dosage of the further food component. It is not clear what the “first cooking process characteristic” and “second cooking process characteristic” are. It is not clear if the first and second cooking process characteristics, are meant to be the cooking process characteristic and further cooking process characteristic, or not. 

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive. 
Applicant argues that a “first cooking process characteristic” is disclosed on page 10, lines 1-17 of the specification. However, the cited passage only discloses “a further cooking process characteristic”. The examiner is urging the applicant to only use terminology supported and disclosed in the application to avoid confusion and indefiniteness.
Paragraph 0020 of PGPub US 2016/0295640A1 states: 
“For instance, the user preference input information may include one or more of a food product characteristic, a cooking process start, a cooking process time, a food component characteristic, and (optionally) a further cooking process characteristic. The further cooking process parameter may for instance include one or more of type of water (hard, soft, etc.), type of cooking liquid, type of baking or frying aid such as fat or oil, etc.”. 

Paragraph 0021 states: 
“A cooking process characteristic may include one or more of time, temperature, pressure, etc.”

Paragraph 0021 also states:
“An optional further cooking process characteristic may relate to one or more of pH, conductivity, presence and/or concentration of side products such as C, CO.sub.2, hydrocarbons, etc.”
Applicant also argues: “Accordingly, Applicant respectfully submits that the “further cooking process characteristic” is equated to the “first cooking process characteristic” as claimed in claims 1, 6, 8, and 12. Further, “cooking process characteristic” is equated to “second cooking process characteristic” as claimed is dependent claim 8.” on page 8 of the Response. However, applicant may not arbitrarily change what claim terms mean when these same terms already have a disclosed meaning in the application.
In conclusion, the examiner is unable to discern what the claims encompass and what concepts they are defining. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792